Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both multiple different structures in Figures 3, 5 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
plicant is advised that should claim 11 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the hook and loop chair attachment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of belt loops".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the leash fastener".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first strap and the second strap".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the third shoulder strap".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first strap and the second strap".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (U.S. Patent Application Publication No. 2008/0184937 A1) in view of Yeung (U.S. Patent No. 7,210,426 B1).
For claim 1, Hoffman et al. discloses a pet carrying device (as discussed in the abstract: “a pet booster seat”) comprising: a receptacle (Fig. 1: 20); 5an inner compartment (inside of the receptacle 20); a plurality of fastening loops (Figs. 1-3: 71, 73, 76, 77); a plurality of adjustable straps (Figs. 1-3: 70, 75); 10the inner compartment traversing into the receptacle (as shown in Fig. 1 to support the pet); the inner compartment extending from a first end (Figs. 1-3: a left-hand side of the receptacle 20) of the receptacle towards a second end (Figs. 1-3: a right-hand side of the receptacle 20) of the receptacle, wherein the first end being positioned opposite to the second end across the receptacle (as shown in Figs. 1-3); the plurality of fastening loops being laterally and perimetrically mounted 15onto the receptacle (as shown in Figs. 1-3); and the plurality of adjustable straps being detachably connected to the receptacle (as discussed in [0043]), such that the receptacle may be detachably mounted onto a chair (as shown in [0043]-[0046]).
Hoffman et al. fails to explicitly show each of the plurality of adjustable straps comprising a plurality of fastening clips. However, Yeung teaches a pet carrying device (as discussed in the abstract) comprising: a plurality of adjustable straps (Fig. 1: 50, 98), each of the plurality of adjustable straps comprising a plurality of fastening clips (Fig. 1: 56, 68, 70, 72); each of the plurality of fastening clips being terminally mounted onto a corresponding strap (as shown in Fig. 1), wherein the corresponding strap is from the plurality of adjustable straps; each of the plurality of fastening clips being removably engaged with a 20corresponding loop (Fig. 1 and discussed in Col. 4, lines 26-31, Col. 5, lines 31-36: 52, 96), wherein the corresponding loop is from the plurality of fastening loops. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. to include a plurality of fastening clips as taught by Yeung for the advantage of easily attaching and detaching the adjustable straps to the fastening loops.
For claim 2, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 1, wherein the plurality of adjustable straps (Hoffman et al. Figs. 1-3: 70, 75) being wrapped around a chair or a passenger seat of a car (Hoffman et al. as shown in Figs. 1-3).
For claims 3 and 4, Hoffman et al. as modified by Yeung disclose chair attachment (Yeung Fig. 2: 104) being laterally and centrally mounted onto a lateral sidewall of the receptacle (Yeung as shown in Fig. 2); and being wrapped around a handle (Yeung as discussed in Col. 5, lines 48-50), but fails to show the chair attachment is a hook and loop chair attachment. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. as modified by Yeung to include hook and loop material for the advantage of removably attaching the device around a handle of a chair, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 5, Hoffman et al. fails to specifically show a plurality of belt loops. However, Yeung teaches a pet carrying device (as discussed in the abstract) comprising: a receptacle (Figs. 1-2: 10, 12); a plurality of belt loops (Fig. 2: 104); the plurality of belt loops being laterally mounted onto the receptacle (as shown in Fig. 2); and 10the plurality of belt loops being positioned adjacent the first end of the receptacle (Fig. 2 shows pair of loops 104 near the right and left ends of the receptacle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. to include a plurality of belt loops as taught by Yeung for the advantage of securing the device to a car seat.
For claim 6, Hoffman et al. as modified by Yeung discloses the pet carrying device of claim 4, wherein at least one of the plurality of adjustable straps being threaded through the plurality of belt loops (Yeung Fig. 2 and Col. 5, lines 48-50).
For claim 7, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 1, wherein the plurality of fastening loops (Hoffman et al. Figs. 1-3: 71, 73, 76, 77) being positioned adjacent the first end (Hoffman et al. a left-hand side of the receptacle 20) and adjacent the second end (Hoffman et al. a right-hand side of the receptacle 20) of the receptacle.
For claim 8, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 1, comprising: 20a leash fastener (Hoffman et al. Figs. 1-3: 72); the leash fastener being laterally and centrally mounted onto the inner compartment, adjacent the first end of the receptacle (Hoffman et al. as discussed in [0046]).
For claim 9, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 7, wherein the leash fastener (Hoffman et al. Figs. 1-3: 72) being detachably 25engaged to a leash of a pet resting within the inner compartment (Hoffman et al. as discussed in [0046]).
For claim 10, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 1, comprising: a cover (Hoffman et al. 80); 30the cover lining the inner compartment; the cover being detachably connected to the receptacle (Hoffman et al. as discussed in [0035]); and the cover being washable (Hoffman et al. as discussed in [0035]).
For claim 11, Hoffman et al. discloses the pet carrying device of claim 1, the plurality of adjustable straps (Hoffman et al. Figs. 1-3: 70, 75) comprising: a first strap (Hoffman et al. 70); a second strap (Hoffman et al. 75); and the first strap and the second strap being length adjustable and flexible (Hoffman et al. as discussed in [0028]), but fails to specifically show 5a third shoulder strap; and the third shoulder strap being length adjustable and flexible.  However, Yeung teaches a pet carrying device (as discussed in the abstract) comprising: a receptacle (Figs. 1-2: 10, 12); a plurality of adjustable straps (Fig. 1: 50, 66, 74, 98); the plurality of adjustable straps comprising: a first strap (Fig. 1: 50); a second strap (Fig. 1: 98); 5a third shoulder strap (Fig. 3: 66); and the first strap, the second strap, and the third shoulder strap being length adjustable and flexible (as discussed in Col. 4, lines 41-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. to include the third shoulder strap as taught by Yeung for supporting the weight of the device on a car seat while supporting the pet within the receptacle.
For claim 12, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 10, wherein the first strap (Hoffman et al. 70) and the second strap (Hoffman et al. 75) 10being wrapped around a chair or a passenger seat of a car (Hoffman et al. as shown in Figs. 1-3).
For claim 13, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 10, wherein the third shoulder strap (Yeung Fig. 3: 66) being thicker than the first strap and the second strap (Yeung Figs. 3 and 7 show strap 66 having a thick backing).  
15For claim 14, hFO	For claim 14, Hoffman et al. as modified by Yeung shows wherein the plurality of fastening loops being D-rings (Hoffman et al. as discussed in [0035]), but fail to specifically show wherein the plurality of fastening loops being metallic D-rings. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. to include the metallic D-rings for the advantage of providing a material that is durable and can withstand the weight of a pet supported within the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 15, Hoffman et al. as modified by Yeung discloses the pet carrying device of claim 1, comprising: a pocket (Hoffman et al. as discussed in [0029] and Figs. 4 and 8: 36, 38); 20the pocket being laterally mounted onto the receptacle (Hoffman et al. as shown in Figs. 4 and 8).
For claim 16, Hoffman et al. discloses a pet carrying device (as discussed in the abstract: “a pet booster seat”) comprising: a receptacle (Fig. 1: 20); 5an inner compartment (inside of the receptacle 20); a plurality of fastening loops (Figs. 1-3: 71, 73, 76, 77); a plurality of adjustable straps (Figs. 1-3: 70, 75); 10the inner compartment traversing into the receptacle (as shown in Fig. 1 to support the pet); the inner compartment extending from a first end (Figs. 1-3: a left-hand side of the receptacle 20) of the receptacle towards a second end (Figs. 1-3: a right-hand side of the receptacle 20) of the receptacle, wherein the first end being positioned opposite to the second end across the receptacle (as shown in Figs. 1-3); the plurality of fastening loops being laterally and perimetrically mounted 15onto the receptacle (as shown in Figs. 1-3); and the plurality of adjustable straps being detachably connected to the receptacle (as discussed in [0043]), such that the receptacle may be detachably mounted onto a chair (as shown in [0043]-[0046]).
Hoffman et al. fails to explicitly show a hook and loop chair attachment; and each of the plurality of adjustable straps comprising a plurality of fastening clips. However, Yeung teaches a pet carrying device (as discussed in the abstract) comprising: a plurality of adjustable straps (Fig. 1: 50, 98), a chair attachment (Fig. 2: 104); each of the plurality of adjustable straps comprising a plurality of fastening clips (Fig. 1: 56, 68, 70, 72); each of the plurality of fastening clips being terminally mounted onto a corresponding strap (as shown in Fig. 1), wherein the corresponding strap is from the plurality of adjustable straps; each of the plurality of fastening clips being removably engaged with a 20corresponding loop (Fig. 1 and discussed in Col. 4, lines 26-31, Col. 5, lines 31-36: 52, 96), wherein the corresponding loop is from the plurality of fastening loops; and the chair attachment being laterally and centrally mounted onto a lateral sidewall of the receptacle (as shown in Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. to include a plurality of fastening clips as taught by Yeung for the advantage of easily attaching and detaching the adjustable straps to the fastening loops.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. as modified by Yeung to include hook and loop material for the advantage of removably attaching the device around a handle of a chair, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 17, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 16, wherein the hook and loop chair attachment being wrapped around a handle (Yeung as discussed in Col. 5, lines 48-50).
For claim 18, Hoffman et al. discloses the pet carrying device of claim 1, the plurality of adjustable straps (Hoffman et al. Figs. 1-3: 70, 75) comprising: a first strap (Hoffman et al. 70); a second strap (Hoffman et al. 75); and the first strap and the second strap being length adjustable and flexible (Hoffman et al. as discussed in [0028]), but fails to specifically show 5a third shoulder strap; and the third shoulder strap being length adjustable and flexible.  However, Yeung teaches a pet carrying device (as discussed in the abstract) comprising: a receptacle (Figs. 1-2: 10, 12); a plurality of adjustable straps (Fig. 1: 50, 66, 74, 98); the plurality of adjustable straps comprising: a first strap (Fig. 1: 50); a second strap (Fig. 1: 98); 5a third shoulder strap (Fig. 3: 66); and the first strap, the second strap, and the third shoulder strap being length adjustable and flexible (as discussed in Col. 4, lines 41-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrying device of Hoffman et al. to include the third shoulder strap as taught by Yeung for supporting the weight of the device on a car seat while supporting the pet within the receptacle.
For claim 19, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 18, wherein the first strap (Hoffman et al. 70) and the second strap (Hoffman et al. 75) 10being wrapped around a chair or a passenger seat of a car (Hoffman et al. as shown in Figs. 1-3).
For claim 20, Hoffman et al. as modified by Yeung disclose the pet carrying device of claim 18, wherein the third shoulder strap (Yeung Fig. 3: 66) being thicker than the first strap and the second strap (Yeung Figs. 3 and 7 show strap 66 having a thick backing).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandiford (U.S. Patent No. 10,772,288) shows a pet carrying device comprising a receptacle; a plurality of fastening loops; an adjustable strap with a plurality of fastening clips; each of the plurality of fastening clips being removably engaged with a 20corresponding loop; Shewfelt et al. (U.S. Patent Application Publication No. 2019/0380299), Soest (DE 202014005168), Gang (KR 20140052277), Gang (KR 101344237), Kline (U.S. Patent No. 7,717,062), Kline (U.S. Patent No. 7,574,975), O’Donnell (U.S. Patent No. 7,448,345), O’Donnell (U.S. Patent No. 7,204,205), Wilkes (U.S. Patent No. 7,383,789), all show a pet carrying device comprising a receptacle and an plurality of adjustable straps; and Siklosi (U.S. Patent Application Publication No. 2010/0000472) shows a pet carrying device comprising a receptacle; a plurality of fastening loops; an adjustable strap with a plurality of fastening clips; each of the plurality of fastening clips being removably engaged with a 20corresponding loop; and each of the references above show the adjustable straps being detachably connected to the receptacle, such that the receptacle may be detachably mounted onto a chair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643